Citation Nr: 0609013	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than October 15, 
2002, for entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel




INTRODUCTION

The veteran had active service from August 1981 to February 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran was not properly notified of the December 6, 
1990 rating decision restoring his 70 percent rating 
following a hospitalization benefits under 38 C.F.R. § 4.29.

3.  The October 1990 hospital report noted the veteran was 
unemployable.

4.  The veteran had no reported wages from 1991 through 2001.


CONCLUSION OF LAW

The requirements for entitlement to an effective date prior 
of November 1, 1990, for the grant of TDIU have been met.  38 
U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.157, 3.400, 4.16 (2005); 38 C.F.R. § 4.16(c) (1990).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The Board notes that the veteran was advised by a December 
2003 letter as to the requirements to substantiate his claim, 
and the distribution of the duties between himself and VA in 
obtaining such evidence.  However, in light of the favorable 
determination in this case, any perceived error regarding 
that notice is harmless, and no further discussion of the 
VCAA is warranted.

Factual Background

The veteran asserts that his acquired mental disability 
rendered him unable to obtain and maintain gainful employment 
in October 1990, and that his TDIU award should be effective 
back to that date.

Service connection for bipolar disorder was established by a 
June 1984 rating decision.  An August 1985 rating decision 
assigned a 70 percent evaluation beginning July 1, 1985.  
Ratings from July 1988 and September 1988 granted temporary 
total evaluations due to hospitalization for his psychiatric 
disorder, with a return to the 70 percent evaluation 
thereafter.  The veteran did not appeal these decisions.

In September 1990, the veteran notified the RO that he was 
again hospitalized for in-patient treatment.  He was admitted 
on August 18, 1990 and discharged on October 25, 1990.  Final 
pertinent diagnoses included bipolar disorder, cocaine 
dependence, alcohol abuse, and borderline personality 
disorder.  The veteran was considered financially competent 
but not employable.  The December 6, 1990 rating decision 
granted a temporary 100 percent evaluation from August 18, 
1990, to October 31, 1990, and resumed the 70 percent 
evaluation effective November 1, 1990.

A December 31, 1990 RO letter informed the veteran of the 
award of the temporary 100 percent rating due to 
hospitalization.  However, the letter further went on to 
state: "In addition, the final hospital report shows your 
disability has increased in severity and you have been 
awarded an increased evaluation effective 11-1-90.  This 
action is based upon a report of your hospital release on 10-
25-90."  Review of the award action (VA Form 21-8947) 
associated with the rating decision reveals that the computer 
generated letter was not issued and that a dictated letter 
was required.  Thus, only the December 31, 1990 letter could 
serve to advise the veteran of the December 1990 rating 
action. 

Following the notification of the December 1990 rating 
action, the claims file reflects correspondence from the 
veteran related to missing benefits checks and status of 
dependents, but no correspondence related to the December 
1990 rating decision or a claim for TDIU until 2002.  The 
veteran's formal application for TDIU was received by the RO 
on October 15, 2002.  The June 2003 rating decision granted 
TDIU effective that date, and the veteran perfected his 
appeal.

Analysis

Except as otherwise provided, the effective date of an award 
based on an original claim or a claim for an increased rating 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of the claim.  The 
effective date of an award of increased compensation shall be 
the earliest date at which it is factually ascertainable that 
an increase in disability has occurred, if the claim for an 
increased rating is received within one year from such date, 
otherwise the date of receipt of the claim.  38 U.S.C.A. § 
5110(a), (b)(2); 38 C.F.R. § 3.400(o).  The phrase 
"otherwise, date of receipt of claim" applies only if a 
factually ascertainable increase in disability occurred more 
than one year prior to filing the claim for an increased 
rating.  Harper v. Brown, 10 Vet. App. 125 (1997).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).

Any communication which evidences an intent to apply for VA 
benefits may be considered an informal claim for benefits.  
38 C.F.R. § 3.155.  A report of examination or 
hospitalization will be accepted as an informal claim for 
increase.  38 C.F.R. § 3.157(a).  The date of admission to a 
VA hospital will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1).  

Clearly, the veteran filed a claim for an increased rating in 
September 1990 when he advised the RO that he was again 
hospitalized.  At that time the veteran's bipolar disorder 
was rated as 70 percent disabling.  The October 1990 
discharge report indicated that the veteran was unemployable.  

In Norris v. Brown, the Court of Appeals for Veterans Claims 
(CAVC) held that when an RO is considering a rating increase 
claim from a claimant whose schedular rating meets the 
minimum criteria of 38 C.F.R. § 4.16(a) and there is evidence 
of current service-connected unemployability in the claims 
file, evaluation of that rating increase must also include an 
evaluation of a reasonably raised claim for TDIU.  Norris v. 
West, 12 Vet. App. 413, 421 -422 (1999).  

Here, the veteran was rated as 70 percent disabled and 
thereby fell within the scope of 38 C.F.R. § 4.16 (1990).  
Moreover, the October 1990 discharge report shows the veteran 
was unemployable, at least in part due to service-connected 
disability.  Thus, a claim for TDIU was reasonably raised, 
but not adjudicated.  

While normally the December 1990 denial would be considered 
final, prohibiting the Board from reviewing the same claim on 
the same evidence, such is not the case here.  The Board 
notes that the December 1990 notice letter, which should have 
advised the veteran that his evaluation was returned to 70 
percent following the temporary rating for his 
hospitalization, actually advised him that his disability was 
increased as of November 1, 1990, a fact clearly contradicted 
by the rating decision itself.  This letter did not provide 
the veteran with information concerning what the  evaluation 
actually was, nor the payments provided.  Because this letter 
did not advise the veteran that an adverse action actually 
occurred (i.e. the denial of an increased schedular rating 
following hospital discharge), the Board finds that the 
veteran has never been properly notified of the December 1990 
rating action to the extent it denied a schedular rating in 
excess of 70 percent as of November 1, 1990.  Thus, the 
December 1990 rating action is not final on that issue, and 
the Board can, in fact, consider the unadjudicated claim for 
TDIU as inextricably intertwined with the issue currently on 
appeal.

As noted above, the veteran met the TDIU criteria at the time 
of the October 1990 hospitalization, and was considered 
unemployable on discharge from the hospital.  The Board notes 
that the hospital summary also referenced substance abuse and 
a personality disorder, although the primary disability 
listed was bipolar disorder.  However, the evidence is 
insufficient to determine the impact of those other disorders 
on the finding that he was unemployable.  Thus, the Board 
will resolve all doubt in favor of the veteran, and find that 
the level of severity of his bipolar disorder was the primary 
basis for the examiner's conclusion that the veteran was 
unemployable.  

Moreover, the evidence of record shows the veteran had 
approximately $400 in earnings in 1990, and none for the 
years 1991 through 2001.  This corresponds with the 
information on the veteran's TDIU application in 2002 that he 
last worked in March 1990.  

In light of the above, and resolving all doubt in favor of 
the veteran, the Board finds that the veteran was 
unemployable as a result of his service-connected bipolar 
disorder from November 1, 1990, the date the temporary 100 
percent rating for hospitalization ended.  Thus, the appeal 
is granted.  The Board notes that at that time, 38 C.F.R. 
§ 4.16(c) was in effect for cases where the only disability 
was a psychiatric disorder rated 70 percent disabling.  


ORDER

Entitlement to an effective date of November 1, 1990, for 
entitlement to TDIU is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


